       Case 8:20-cr-00146-DOC Document 62 Filed 04/16/21 Page 1 of 3 Page ID #:440

                                      Office of the Clerk
                     United States Court of Appeals for the Ninth Circuit
                                    Post Office Box 193939
                             San Francisco, California 94119-3939
                                         415-355-8000
Molly C. Dwyer
Clerk of Court                            April 16, 2021


       No.:         21-50089
       D.C. No.: 8:20-cr-00146-DOC-1
       Short Title: USA v. Jason Fong


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       Payment of the $505 docketing and filing fees is past due. Failure to correct this
       deficiency may result in the dismissal of this case for failure to prosecute. See 9th
       Cir. R. 42-1. The fee is payable to the District Court.

       Failure of the appellant to comply with the time schedule order may result in
       dismissal of the appeal.

       Please read the enclosed materials carefully.
Case 8:20-cr-00146-DOC Document 62 Filed 04/16/21 Page 2 of 3 Page ID #:441




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  APR 16 2021
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                    No. 21-50089

              Plaintiff - Appellee,
                                              D.C. No. 8:20-cr-00146-DOC-1
   v.                                         U.S. District Court for Central
                                              California, Santa Ana
 JASON FONG, AKA asian_ghazi,
                                              TIME SCHEDULE ORDER
              Defendant - Appellant.



The parties shall meet the following time schedule.

Fri., April 30, 2021         9a Memo/Motion Due

The Response shall be filed within 10 days of service of the 9a Memo/Motion. See
9th Cir. R. 9-1.1.

The Optional Reply may be filed within 7 days of service of the Response. See 9th
Cir. R. 9-1.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Bradley Ybarreta
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
Case 8:20-cr-00146-DOC Document 62 Filed 04/16/21 Page 3 of 3 Page ID #:442
